[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM ON MOTION TO SUPPRESS
Officer Gaynor was conducting a sobriety checkpoint on West Main Street in Meriden on November 25, 2000. He stopped the defendant for suspicion of driving under the influence of drugs.
Officer Gaynor had noted that the defendant was traveling unusually slowly, around 10-15 miles per hour, in a 25 mile per hour zone. The defendant was driving erratically, weaving in his own lane. The defendant weaved from the middle of the travel lane over to the right lane divider. The defendant continued to drift until his right side tires was traveling completely on top of the lane divider.
While the sobriety checkpoint1 being manned by Officer Gaynor may have distracted the defendant, Officer Gaynor had ample ground for the stop. The State merely has to show that the officer had a reasonable and articulable suspicion to stop the defendant for the limited purpose of either confirming or dispelling the suspicion. State v. Kyles,
CT Page 12964221 Conn. 643 (1992). Officer Gaynor had reasonable and articulable suspicion. The motion to suppress is denied.
By the Court
Kevin E. Booth Judge of the Superior Court